DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
2.	In Response After Final Request filed on 07/22/2021, claims 1, 8, 15 and 22 have been amended. Claims 6, 13, 20 and 27 have been cancelled. Claims 29-30 have been previously cancelled. Therefore, claims 1-5, 7-12, 14-19, 21-26 and 28 are currently pending for the examination.

   Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 07/22/2021.

                                                        Response to Amendments
4.	Applicant Remarks Made in an Amendment: see Page 1-2, filed on 07/22/2021, with respect to claims 1-5, 7-8, 14-19, 21-26 and 28 have been fully considered and persuasive. The rejections under 35 U.S.C. 103 of claims 1-5, 7-12, 14-19, 21-26 and 28 have been withdrawn.
Claims 6, 13, 20 and 27 were objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the office action dated 02/22/2021. Applicant’s representative initiated the interview prior to filing Response After Final Action and discussed proposed 
Applicants have amended independent claims 1, 8, 15 and 22 to include the limitations of claims 6, 13, 20 and 27, respectively, which has been canceled without prejudice or disclaimer. Therefore, claims 1-5, 7-8, 14-19, 21-26 and 28 are allowable.

Allowable Subject Matter
5.	In the Response After Final Request filed on 07/22/2021, claims 1-5, 7-12, 14-19, 21-26 and 28 (renumbered as claims 1-24) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
6.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“each antenna port is associated with one or more baseband ports and whether a first antenna port is coherently combined with a second antenna port is based on physical properties of the baseband ports associated with the first antenna port and the baseband ports associated with the second antenna port; and communicating an indication of the one or more subsets to a network node, wherein communicating the indication of the one or more subsets comprising sending, to the network node, a radio resource control (RRC) message that includes the indication” in combination with other claim limitations as specified in claims 1, 8, 15 and 22.
 one or more subsets of the plurality of antenna ports (Figs. 15, 16, paragraphs [0122], [0155], [0178]; determining selected and non-selected antenna ports), wherein each subset of antenna ports comprises antenna ports that are coherently combinable to form a precoding of a transmission layer for transmitting from the subset of antenna ports (Figs. 15, 16, paragraphs [0122], [0155], [0178], feedback antenna port configuration information), and wherein each antenna port is associated with one or more baseband ports and whether a first antenna port can be coherently combined with a second antenna port (Figs. 15, 16, paragraphs [0122], [0155], [0178], reporting phase information based on channel states measured for the first 4 antenna ports (e.g., antenna port indexes 0, 1, 2 and 3) selected from among the 8 antenna ports (e.g., antenna port indexes 0, 1, 2, 3, 4, 5, 6 and 7) of the eNB) is based on physical properties of the baseband ports associated with the first antenna port and the baseband ports associated with the second antenna port (Figs. 15, 16, paragraphs [0122], [0155], [0178], a codebook used in each transmission frame); and communicating an indication of the one or more subsets to a network node (Figs. 15, 16, paragraphs [0127], [0141], PMI indicating an optimal precoding matrix within a codebook).
Note that the second closest prior art, Rahman et al. (US 2013/0039235 A1), hereinafter “Rahman” teaches: communicating an indication (Fig. 4, PMI) of the one or more subsets (Fig. 4, paragraph [0070], transmitting UL signal, e.g. SRS, PUCCH, PUSCH; PMI) to a network node (Fig. 4, Base Station 110); receiving, from the network node (Fig. 4, Base Station 110), an instruction of a precoding to use for an uplink transmission (Fig. 4, precoding index Ct) , the instruction based on the indicated one or more subsets (Fig. 4, paragraphs [0070], [0071]; precoded data + precoding index Ct  +CRS); precoding an uplink transmission based on the (Fig. 4, paragraphs [0071], [0072]; UL signal, eg. SRS, PUCCH, PUSCH; PMI); and transmitting the uplink transmission to the network node (Fig. 4, paragraphs [0071], [0072]; transmitting UL signal, eg. SRS, PUCCH, PUSCH; PMI).  
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• KANG et al. (US 2020/0204224 A1) entitled: "METHOD FOR REPORTING CHANNEL STATE INFORMATION IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS THEREFOR "
• Kakishima (US 2018/0091207 A1) entitled: "BASE STATION, USER EQUIPMENT, AND METHOD FOR DETERMINING PRECODING MATRIX"
• Lunttila (US 2015/0195071 A1) entitled: "METHOD AND APPARATUS PROVIDING INTER-TRANSMISSION POINT FEED-BACK FOR JOINT TRANSMISSION "

• SRIDHARAN et al. (US 2020/0099490 A1) entitled: "SOUNDING REFERENCE SIGNAL CONFIGURATIONS TO SUPPORT UPLINK TRANSMISSIONS WITH CYCLIC DELAY DIVERSITY"
• ZHANG et al. (US 2017/0141893 A1) entitled: "METHOD AND DEVICE FOR APERIODIC SRS IN UE AND DEVICE BASE STATION"
• Onggosanui et al. (US 2018/0062724 A1) entitled: "METHOD AND APPARATUS FOR DOWNLINK AND UPLINK CSI ACQUISITION"

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/SITHU KO/            Primary Examiner, Art Unit 2414